FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                          June 23, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
COY-CE COLEMAN,

      Plaintiff - Appellant,

v.                                                        No. 16-6057
                                                   (D.C. No. 5:15-CV-01264-C)
CHRIS STEPHENS,                                           (W.D. Okla.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, MURPHY, and MATHESON, Circuit Judges.
                 _________________________________

      Coy-Ce Coleman appeals the district court’s dismissal of his complaint.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

      Coleman filed suit against Assistant United States Attorney Chris Stephens

seeking nearly $72 million in damages. He alleged that Stephens violated numerous

federal laws in prosecuting him for two counts of interstate stalking. Stephens filed a

motion to dismiss, raising various defenses including absolute prosecutorial



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
immunity. The district court dismissed the complaint on that ground. Coleman

timely appeals.

       Because Coleman’s allegations against Stephens—to the extent that we can

discern them—stem solely from Stephens’ actions in prosecuting Coleman, we agree

with the district court that Stephens is entitled to absolute prosecutorial immunity.

See Imbler v. Pachtman, 424 U.S. 409, 431 (1976) (“[I]n initiating a prosecution and

in presenting the State’s case, the prosecutor is immune from a civil suit for

damages . . . .”).

       The judgment of the district court is AFFIRMED.




                                            Entered for the Court


                                            Carlos F. Lucero
                                            Circuit Judge




                                           2